Citation Nr: 1530404	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO. 13-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability, to include degenerative arthritis of the tibiotalar joint, to include as secondary to a service-connected left ankle disability, and, if so, whether the reopened claim should be granted.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability, to include asthma, and, if so, whether the reopened claim should be granted.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for foot fungus, and, if so, whether the reopened claim should be granted.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include discogenic disease, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated that he is currently employed, and there is no evidence indicated the employment is not substantially gainful. Therefore, TDIU has not been raised by the record.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the electronic claims file.

The Veteran submitted additional evidence in support of his claim at his videoconference hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for PTSD and entitlement to service connection for a right ankle disability, foot fungus, a respiratory disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2006 rating decision denied service connection for a right ankle disability, foot fungus, a respiratory disability, and a low back disability. The Veteran filed a notice of disagreement but did not submit a substantive appeal following the issuance of the February 2009 statement of the case.

2. The evidence associated with the claims file subsequent to the November 2006 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for a right ankle disability, foot fungus, a respiratory disability, and a low back disability.


CONCLUSIONS OF LAW

1. The November 2006 rating decision, which denied connection for a right ankle disability, foot fungus, a respiratory disability, and a low back disability, is final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2. New and material evidence sufficient to reopen the claim of service connection for a right ankle disability, foot fungus, a respiratory disability, and a low back disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). However, in light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying service connection claims require further development and are addressed in the remand section below.



II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for a right ankle disability, foot fungus, a respiratory disability, and a low back disability in a November 2006 rating decision. The Veteran filed a notice of disagreement but did not submit a substantive appeal following the issuance of the February 2009 statement of the case.

The Board notes that the Veteran did submit a written statement in February 2009 acknowledging receipt of the statement of the case, and requesting that his appeal be deferred until he could obtain and submit further medical evidence. As the statement was in writing, filed prior to the expiration of the time limit for filing a substantive appeal and submitted to the RO from which he received the statement of the case, the statement constitutes a valid request for an extension. 38 C.F.R. § 20.303. However, VA did not respond to this request. As such, the Board must address whether the unacknowledged request for an extension prevented the appeal from being perfected. See Acosta v. Principi, 18 Vet. App. 53, 58-59 (2004) (finding that the Board must address whether an unacknowledged extension request prevented a prior decision from becoming final).

In this case, the Board finds that the extension request did not prevent the appeal from being perfected. There is no specific regulatory requirement that the RO respond to requests for an extension, nor any regulation or legal precedent establishing that unacknowledged extension requests toll the period for perfecting an appeal. Following the February 2009 request, no further correspondence was received from the Veteran, evidentiary or otherwise, until April 2010, when the Veteran specifically filed a claim to reopen the previously denied claims of service connection. The fact that the Veteran specifically filed a request to reopen his claims indicates the Veteran was aware that the earlier determinations became final and that he had made a conscious and deliberate decision to not perfect an appeal of the February 2009 statement of the case.

Further, a period of over a year passed between the receipt of the Veteran's request for an extension and the request to reopen his denied claims. As noted, no medical or lay evidence was received during that period that had any bearing on any of the claimed disabilities. Thus, even had an extension of the time limit been granted, the Veteran would not have filed a timely substantive appeal. Therefore, based on these facts the Board finds that the February 2009 request for an extension did not prevent perfection of the appeal. As such, the February 2009 decision is final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record at the time of the prior denial consisted of the Veteran's service treatment records, a PTSD stressor statement, and VA treatment records from April 2005 to January 2006. The evidence failed to establish an in-service event, injury or disease or a link between a current disability and service for any of the four claimed disabilities. Evidence received since the rating decision includes VA treatment records from January 2006 forward, the Veteran's April 2015 hearing testimony, and further lay statements from the Veteran concerning his disabilities. 

Of particular note, the Veteran testified during his hearing as to in-service incurrence of foot fungus, low back pain and respiratory issues, which he indicated he was treated for by field medics. The Veteran also reported that he had recurring symptoms following discharge. The Board notes that the Veteran has already been service connected for PTSD based on service in Southwest Asia in support of Desert Shield and Desert Storm as a self-propelled artillery field system mechanic. In light of that fact, and as the Veteran's statements concerning in-service incurrence of the three disabilities are consistent with the nature and location of his Southwest Asia service, the Board finds them to be material evidence concerning and in-service event, injury or disease. See 38 U.S.C.A. § 1154(b). His statements concerning recurring symptoms after service are also new and material as a link to service was not previously shown. The Veteran further indicated that his right ankle disability has been caused by an altered gait attributable to his service-connected left ankle disability, which indicates that the right ankle disability may be service-connectable.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of an in-service event, injury or disease, or a nexus between the current disability and service for each service connection claim. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claims for service connection for a right ankle disability, foot fungus, a respiratory disability, and a low back disability is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a right ankle disability, to include degenerative arthritis of the tibiotalar joint, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for foot fungus, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a respiratory disability, to include asthma, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a low back disability, to include discogenic disease, is reopened; the appeal is granted to this extent only.


REMAND

The Veteran has raised a new theory of entitlement, specifically that his right ankle disability is secondary to his service connected left ankle disability. On remand the Veteran should be provided with proper notice of the evidence necessary to establish a claim of secondary service connection.

The Veteran's last mental health examination was in October 2010. In his April 2015 hearing testimony, the Veteran made statements indicating that his symptoms have worsened since that examination, including increased depression, irritability and difficulty concentrating, as well as increased difficulties at work and with family relationships. Medical records since the October 2010 evaluation also indicate increased depression and difficulty with concentration. The September 2012 VA doctor's letter indicated that the Veteran had a GAF score of 50, which is a slight decrease from the GAF score of 52 assigned at the October 2010 examination. As there is an allegation and indication of an increase in severity of the Veteran's PTSD, the claim must be remanded for a new VA examination to determine the current severity of the Veteran's PTSD. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has current diagnoses of a right ankle disability (degenerative arthritis of the tibiotalar joint), a foot fungus, a respiratory disability (asthma), and a low back disability (discogenic disease of the low back). The Veteran has indicated that his right ankle has been worsened by his antalgic gait, which is caused by his left ankle. He has also indicated that the respiratory disability, low back disability and foot fungus began in service, and that they have been persistent since. 38 U.S.C.A. § 1154(b). Finally, there is insufficient medical evidence of record to decide the claims. Therefore, the Board must remand for VA examinations to determine the nature and etiology of the Veteran's claimed right ankle disability, respiratory disability, low back disability, and foot fungus.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for secondary service connection for the claimed right ankle disability.

2. Obtain any outstanding VA treatment records from May 2013 forward, to include from the West Los Angeles VA Medical Center. See Hearing Transcript at 17.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination for his PTSD. The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. The examiner should describe the nature and extent of the Veteran's service-connected PTSD.

4. After undertaking the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right ankle and low back disabilities. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the right ankle disability was caused by the service-connected left ankle disability?

b) If the left ankle disability did not cause the right ankle disability, is it at least as likely as not (a fifty percent probability or greater) that the right ankle disability was aggravated (permanently worsened beyond its natural progression) by the left ankle disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ankle disability, to include degenerative arthritis, is otherwise related to active duty service? 

d) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, to include lumbar discogenic disease, is related to active duty service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. After undertaking the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's respiratory disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's respiratory disability, to include asthma, is related to active duty service?

As the Veteran served in Saudi Arabia, if there are respiratory symptoms that are not attributable to a known diagnosis, is it at least as likely as not (a fifty percent probability or greater)  that such are a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

A detailed rationale for the opinion must be provided. The examiner should consider the Veteran's statements concerning smoke exposure during Desert Storm.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's foot fungus. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

As the Veteran served in Saudi Arabia, if there are skin symptoms affecting the feet that are not attributable to a known diagnosis, is it at least as likely as not (a fifty percent probability or greater) that such symptoms are a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

If the Veteran has a diagnosed disability manifested by skin symptoms affecting the feet, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability affecting the feet is related to active duty service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

7. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).
Department of Veterans Affairs


